Citation Nr: 0730714	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He died in October 2002, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The veteran died in October 2002 at the age of 55.  The 
certificate of death reported that the immediate cause of 
death was pulmonary embolus with an approximate interval 
between onset and death of 1 day.  The underlying causes of 
death were listed as cancer of the throat and smoking.  
Chronic obstructive pulmonary disease (COPD) was listed under 
other significant conditions contributing to death but not 
resulting in the underlying cause.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity.

4.  The competent medical evidence of record does not show 
that a disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in December 2002 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA medical opinions were provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in October 2002 1999 at the age of 55.  The 
certificate of death reported that the immediate cause of 
death was pulmonary embolus with an approximate interval 
between onset and death of 1 day.  The underlying causes of 
death were listed as cancer of the throat and smoking.  COPD 
was listed under other significant conditions contributing to 
death but not resulting in the underlying cause.  The 
appellant claims that the cause of the veteran's death was 
related to his active military service, specifically his 
PTSD.  At the time of the veteran's death, service connection 
was in effect for PTSD and peripheral neuropathy of the right 
upper extremity, left upper extremity, right lower extremity, 
and left lower extremity.

The veteran's service medical records are negative for any 
diagnosis of pulmonary embolus or cancer of the throat.

An October 2002 private emergency department report gave a 
diagnosis of "[s]udden death, possible pulmonary embolus."

A March 2003 correction of death record amended the veteran's 
certificate of death to state that the veteran's cancer of 
the throat had an approximate interval between onset and 
death of 7 months.  In addition, smoking was deleted as an 
underlying cause of death.  Finally, PTSD, coronary artery 
disease (CAD), and hypertension were added as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

In a July 2004 statement, the appellant stated that the 
veteran's PTSD caused stress which led to his smoking, 
cancer, and lung problems which, along with his peripheral 
neuropathy, caused his pulmonary embolus.

In a June 2005 letter, the private physician who signed the 
October 2002 certificate of death and the March 2003 
correction of death record stated

I was the physician on duty in the 
emergency department upon the arrival of 
[the veteran.]  The [veteran] was not 
previously known to me.  The death 
certificate was completed based on the 
information available at that time.

Some months later I received a call from 
the [appellant].  She requested that I 
amend the death certificate with more 
complete information.  She informed me 
that the [veteran] had a medical history 
of COPD, [PTSD], [CAD], and Hypertension.  
I have no corroborating evidence for the 
information provided by her and no other 
rationale for the opinion that the 
[veteran] had [PTSD].

An August 2005 VA medical opinion report stated that the 
veteran's claims file had been reviewed.  The report stated 
that the "examiner cannot resolve the issue of whether the 
[veteran's] service[-]connected PTSD contributed 
substantially or materially to death without resort to mere 
speculation."

A November 2005 VA medical opinion report stated that the 
veteran's claims file had been reviewed.  After recounting 
the evidence of record the examiner discussed several 
findings of current medical literature, including 
"[c]arcinoma of the oropharynx is not recognized by the 
Secretary of [VA] as related to exposure to Agent Orange."  
The examiner subsequently made the following conclusions:

1.  There is no relationship whatsoever 
between the veteran's presumed cause of 
death, namely Acute Pulmonary Embolus, 
and the veteran's [PTSD].

2.  Current medical literature fails to 
support any contention that PTSD 
contributes to, or exacerbates, 
malignancies, or the development of a 
hypercoagulable state resulting in 
pulmonary embolus.

3.  The Emergency Room Physician who 
attended the veteran . . . at the time of 
his acute admission evaluated and treated 
the veteran for his critical condition 
and pronounced his death.  The cause of 
death was listed as Pulmonary Embolus.

4.  [The private physician] "corrected" 
the death certificate six months after 
the veteran's death, after a request from 
the [appellant].

5.  [The private physician's] letter to 
the [RO], clearly states that he amended 
the death certificate because the 
[appellant] asked him to do so.  The 
letter also states that he had no 
corroborating evidence or other rationale 
for the opinion that the [veteran] had 
[PTSD].

6.  [The private physician's] letter to 
[VA] does not state anything supporting 
the contention by the [appellant] that 
the veteran's PTSD contributed in any 
substantial fashion to the veteran's 
terminal event and cause of death.

7.  There is nothing whatsoever in the 
terminal event of the veteran to support 
the contention that the veteran's PTSD 
contributed substantially or materially 
to his death and/or that the PTSD was of 
such severity as to have a material 
influence in accelerating death.

Initially, the Board notes that the evidence of record shows 
that the veteran served in Vietnam.  Under 38 U.S.C.A. § 
1116(f), he is therefore presumed to have been exposed to 
herbicide agents, to include Agent Orange.  However, the 
medical evidence of record does not show that the cause of 
the veteran's death was due to or as a consequence of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  The causes 
of death listed on the veteran's certificate of death were, 
variously, pulmonary embolus, cancer of the throat, smoking, 
COPD, PTSD, CAD, and hypertension, which are not presumptive 
disorders.  While respiratory cancers are presumptive 
disorders under 38 C.F.R. § 3.309(e), the medical evidence of 
record shows that the veteran's cancer of the throat was 
carcinoma of the oropharynx, which is a cancer of the mouth, 
not the respiratory system

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the cause 
of the veteran's death was related to his active military 
service or to a service-connected disability.  The veteran's 
service medical records are negative for any diagnosis of 
pulmonary embolus or cancer of the throat.  There is no 
medical evidence of record that carcinoma of the oropharynx 
or pulmonary embolus were diagnosed prior to 2002, over 30 
years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence that relates the veteran's pulmonary embolus or 
cancer of the throat to military service.

The appellant also contends that the cause of the veteran's 
death, namely his pulmonary embolus, was related to his 
service-connected PTSD.  In this regard, the only medical 
evidence of record that provides any guidance as to any 
relationship between the cause of the veteran's death and his 
service-connected PTSD are the March 2003 correction of death 
record and the November 2005 VA medical opinion report.  
While the March 2003 correction of death record amended the 
veteran's certificate of death to list PTSD as a significant 
condition contributing to death, the subsequent June 2005 
letter from the examiner who signed the certificate of death 
and the correction of death record stated that the amendment 
to include PTSD on the certificate of death was based on the 
appellant's reported history and was not corroborated by any 
evidence.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Such evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
contrast, the examiner who wrote the August 2005 report 
reviewed the veteran's complete medical records, discussed 
current medical literature, and stated that the cause of the 
veteran's death was not related to his service-connected 
PTSD.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to his 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death was related to his military service or to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, there is no competent medical evidence of 
record linking the cause of the veteran's death to his active 
military service or to any service-connected disability, and 
as such service connection for the cause of the veteran's 
death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no competent 
medical evidence relating the cause of the veteran's death to 
his active military service or to a service-connected 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


